Citation Nr: 1702696	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 40 percent for diabetes mellitus with erectile dysfunction. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran completed an honorable career in the Army, serving on active duty from June 1965 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

A January 2017 written statement by the Veteran which contains his name and claim number clearly expresses his wish to withdraw the issue on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A January 2017 written statement by the Veteran which contains his name and claim number clearly expresses his wish to withdraw the issue on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issue of entitlement to a rating higher than 40 percent for diabetes mellitus with erectile dysfunction is dismissed.  See 38 U.S.C.A. § 7105(d). 



ORDER

Entitlement to an initial rating greater than 40 percent for diabetes mellitus with erectile dysfunction is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


